ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 4/29/21 wherein claims 2-4, 6-12, 14, 15, 17, 19-26, and 28 were amended; claims 5, 13, and 18 were canceled; and claim 29 was added.  In addition, the Examiner acknowledges receipt of the amendment filed 5/4/22 which is a duplication of that filed 4/29/21.  Furthermore, the Examiner acknowledges the amendment filed 8/31/20 wherein the specification was amended.
	Note(s):  Claims 1-4, 6-12, 14-17, and 19-29 are pending.

APPLICANT’S INVENTION
The instant invention is directed to 13N-labled oxytocin peptide comprising amino acid sequence ID No. 1.  In addition, the application contains methods of using the 13N -labeled oxytocin peptide in one way or another as set forth in claims 8, 19, 20, 21, and 28.

APPLICANT’S ELECTION
Applicant's election with traverse of Group I (claims 1-4, 6, 7, and 28) filed 4/29/21 is acknowledged.  The traversal is on the grounds that Live et al (Journal of the American Chemical Society, 1979, Vol. 101, No. 2, pages 474-479) refers to the use of 15N labeled oxytocin for NMR studies, not 13N labeled oxytocin.  This is found non-persuasive because as seen in the cited prior art below, it is known in the art to conjugate a nitrogen isotope to oxytocin.  In addition, it is taught in the art that 13N is a common isotope for labeling peptides.  As a result, it would have been obvious to radiolabel an oxytocin peptide with 13-nitrogen.  Hence, the restriction requirement is still deemed proper and is therefore made FINAL.
	Note(#1):  For clarification of the record, it is duly noted that claim 29, as indicated by Applicant, should be included with Group II.  In addition, as indicated by Applicant claim 22-27 was inadvertently omitted from Group III.  A modified copy of the restricted Groups mailed on 3/31/21 is included below.
Group I, claim(s) 1-4, 6, 7, and 28, drawn to a 13N-labeled oxytocin peptide as set forth in independent claim 1.
Group II, claim(s) 8-12, 14-17, and 29, drawn to a method of manufacturing a compound as set forth in independent claim 8.
Group III, claim(s) 19 and 22-27, drawn to a method of determining the distribution of exogenously administered oxytocin as set forth in claim 19.
Group IV, claim(s) 20, drawn to a method of determining the distribution of oxytocin receptors in an individual as set forth in claim 20.
Group V, claim(s) 21, drawn to a method of determining the kinetics of oxytocin as set forth in claim 21.

	Note(#2):  It is duly noted that Applicant elected the species of SEQ ID No. 4 wherein the 13N is at the glycine.  Claims 1-4, 6, 7, and 28 read on the elected species.  Prior art was found to reject Applicant’s claims as set forth below.

WITHDRAWN CLAIMS
Claims 8-12, 14-17, 19-27, and 29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.
112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2:  The claim is ambiguous as it makes reference to 14N, not 13N.  Did Applicant intend to write the claim to set forth that the claim contains more than one 13N atoms?  Please clarify in order that one may readily ascertain what is the claimed invention. 
	Claim 6:  The claim is ambiguous as it is unclear if Applicant actually intended the limitation to further limit independent claim 1 or if the claim was really intended to be an independent claim.  In particular, did Applicant intend to insert the term ‘further’ before ‘comprising’ in line 2 of claim 6?  The incorporation of ‘further comprising’ would add the limitation that the oxytocin peptide of claim 1 has 13N labeling in specified portions of the peptide that result in SEQ ID Nos. 2, 3, and 4.
	Claim 7:  The structure appearing in the claim is no completely readable (e.g., some of the bonds, atoms, subscripts, and superscripts are difficult to read).  Applicant is respectfully requested to provide a readable copy of the structure.


112 FOURTH PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim discloses that one or more 13N moieties are present.  This limitation does not further limit independent claim 1 which also requires that 13N be present in the oxytocin peptide.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

103 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 7, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yeomen et al (US 2016/0193282) in view of Miller et al (Angew. Chem. Int. Ed, 2008, Vol. 47, pages 8998-9033).
	Yeomans et al disclose oxytocin peptide compositions, kits, and uses thereof (see entire document, especially, abstract; page 2, paragraph [0017]).  The document reads on oxytocin peptide which has the sequence Cys-Tyr-Ile-Gln-Asn-Cys-Pro-Leu-Gly (SEQ ID NO: 1) and analogues thereof (page 1, paragraph [0009]; page 3, paragraph [0038]; page 4, paragraph [0042] – [0043]).  Also, Yeomans et al disclose that peptides may undergo various modifications.  For example, a peptide may be chemically modified by amidation of the carboxyl terminus (-NH2) (page 4, paragraph [0043]).
	Yeomans et al disclose that oxytocin and oxytocin analogues may be isotopically labeled by having one or more atoms replaced by an isotope having a different atomic mass.  Possible isotopes that may be incorporated into the oxytocin and oxytocin analogues include hydrogen, carbon, nitrogen, oxygen, phosphorus, fluorine, chlorine, and sulfur.  The document discloses that all isotopic variations of the oxytocin peptide, analogue, and derivatives thereof whether radioactive or not are contemplated by the teachings of Yeomans et al (page 4, paragraph [0044]).
While Yeomans et al disclose that the oxytocin peptide may have an isotope of nitrogen incorporated therein and that the document includes all possible isotopic variations (including that of nitrogen), the document does not specifically list 13N (13-nitrogen) with oxytocin conjugated thereto.
	Miller et al disclose that positron emission tomography (PET) is a powerful and rapidly developing area of molecular imaging that is used to study and visualize human physiology by detection of positron emitting radiopharmaceuticals.  Miller et al focus on PET radiotracers with shorted lived positron emitting radionuclides (e.g., 11C, 8F, 15O, and 13N) (page 8999, abstract).
	Miller et al disclose that since some of the positron emitting radionuclides are low atomic mass elements (e.g., C, N, and O)found in biomolecules, it is possible to directly label molecules of interest without interfering with their biological activity (page 8999, left and right columns, bridging paragraph).  Table 1, page 9000, disclose the most commonly used short-lived radionuclides in PET.  The table includes 11C, 13N, 15O, and 18F.  
	Radiolabeling with 13N is an attractive choice for labeling because of its stable isotope (14N) being found in biologically active organic molecules.  13N has a short half-life of 10 minutes.[13N]NH3 may be obtained directly from the cyclotron target and used as is or rapidly converted into other simple products.  The short half-life may be a disadvantage in terms of the synthesis of tracers and their clinical application.  However, the short half-life advantageously may be used to conduct repeat PET procedures on the same subject in a shore time period (e.g., 5-10 minutes).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Yeomans et al using the teachings of Miller et al and label oxytocin (SEQ ID No. 1) with 13N for the following reasons.  (1) Yeomans et al disclose that it is well known in the art to isotopically label oxytocin and oxytocin analogues with nitrogen.  Also, it is disclosed that all isotopic variation of the oxytocin peptide are contemplated (see page 4, paragraph [0044]). (2) Miller et al disclose that it is well known in the art to label peptides with 13N.  Also, Miller et al disclose that nitrogen-13 is an attractive choice for radiolabeling biologically active organic molecules.  The short half-life of the 13N may be a disadvantage in terms of its synthesis; however, but it is advantageous because repeat PET procedures as they may be performed on the same subject in a short amount of time (page 9026, left side, first paragraph).  Thus, a skilled artisan would be motivated to label oxytocin with 13N as it would enable one to obtain multiple PET data on a patient in a timely manner.  In addition, since Yeoman et al disclose that one may radiolabel oxytocin with any nitrogen isotope in general, the skilled artisan would be motivated to use an isotope (e.g., 13N) recognized in the art as suitable for labeling biomolecules.
(3) Also, Yeoman et al disclose that peptides may be chemically modified by amidation of the carboxyl terms.  Thus, it would be obvious to have the -NH2 portion of an amino acid isotopically labeled.  
	Furthermore, since Yeoman et al disclose radiolabeling biomolecules with isotopes of nitrogen, carbon, oxygen, and fluorine like that of Miller et al, the references may be considered to be within the same field of endeavor.  Thus, the reference teachings are combinable.

OBJECTION TO THE SPECIFICATION
The disclosure is objected to because of the following informalities:  Schemes 1 (page 11), 1a (page 12), and 1b (page 13) contain some reactions and atoms are not readable.  Appropriate correction is required.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        May 10, 2022